Citation Nr: 9920661	
Decision Date: 07/26/99    Archive Date: 08/03/99

DOCKET NO.  95-00 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana


THE ISSUE

1.  Entitlement to an effective date earlier than March 4, 
1993, for award of compensation benefits for degenerative 
arthritis of the cervical spine with psychological factors.

2.  Entitlement to an effective date earlier than November 5, 
1992, for award of compensation benefits for degenerative 
arthritis of the ankles.

3.  Entitlement to an evaluation in excess of 30 percent for 
degenerative arthritis of the cervical spine with 
psychological factors.

4. Entitlement to an evaluation in excess of 10 percent for 
thoracic spine degenerative disc disease with chest wall 
symptoms.


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Wm. Thompson, Counsel


INTRODUCTION

The veteran had active military service from October 1979 to 
September 1981, and from August 1985 to April 1988.  

This case was previously before the Board and remanded for 
additional development in October 1997.  The case has been 
returned to the Board for further appellate consideration.  

In the course of this appeal the veteran withdrew the issue 
of entitlement to a total rating based on individual 
unemployability due to service-connected disability, in 
writing, in February 1998.

The RO asked the veteran, in a letter dated in December 1997, 
to clarify the issues of earlier effective date for 
disability of the cervical spine and ankles.  He made no 
reference to these issues in his letter of February 1998, or 
in subsequent correspondence.  The RO therefore issued a 
supplemental statement of the case (SSOC) on the issue of 
earlier effective date for the cervical spine, and both 
issues are now before the Board, as shown above.

The issues of increased evaluation for disability of the 
cervical and thoracic spine are the subject of a remand 
contained herein.

Effective March 1, 1999, the name of the United States Court 
of Veterans Appeals was changed to the United States Court of 
Appeals for Veterans Claims ("the Court"). 


FINDINGS OF FACT

1.  The veteran did not appeal the May 1992 assignment of a 
20 percent evaluation for disability of the cervical spine, 
and that determination became final.

2.  He reopened his claim for an increased rating for the 
cervical spine on March 4, 1993; there were X-ray studies of 
the cervical spine March 31, 1993, and examination of the 
cervical spine April 2, 1993.

3.  There is no legal basis for an effective date earlier 
than March 4, 1993 for a 30 percent evaluation of the 
cervical spine.

4.  Medical records associated with the March 4, 1993 claim 
showed ankle complaints in November 5, 1992; X-ray studies of 
the ankles, in February 1993 were considered normal, and 
studies in March 1993 were interpreted as showing 
degenerative changes.

5.  There is no legal basis for an effective date earlier 
than November 5, 1992 for a grant of service connection for 
bilateral ankle disability.


CONCLUSIONS OF LAW

1. An effective date earlier than March 4, 1993, for award of 
compensation benefits for degenerative arthritis of the 
cervical spine with psychological factors is not 
warranted.  38 U.S.C.A. §§ 5107, 5110 (West 1991 & Supp. 
1998); 38 C.F.R. § 3.400(o) (1998).

2. An effective date earlier than November 5, 1992, for award 
of compensation benefits for degenerative arthritis of the 
ankles is not warranted.  38 U.S.C.A. §§ 5107, 5110 (West 
1991 & Supp. 1998); 38 C.F.R. § 3.400 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Regulatory Background

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a) (West 1991 & Supp. 1998); 38 C.F.R. § 3.400 (1998).

The effective date for an increase in disability compensation 
shall be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
claim is received within 1 year from such date otherwise, 
date of receipt of claim.  38 C.F.R. § 3.400(o)(2) (1998).

The effective date for a reopened claim is the dated of 
receipt of claim or date entitlement arose, whichever is the 
later. 38 C.F.R. § 3.400(r) (1998)

A reopened claim is any application for a benefit received 
after final disallowance of an earlier claim.  38 C.F.R. 
§ 3.160(e) (1998).

A finally adjudicated claim is an application, formal or 
informal, which has been allowed or disallowed by the agency 
of original jurisdiction, the action having become final by 
the expiration of 1 year after the date of notice of an award 
or disallowance, or by denial on appellate review, whichever 
is the earlier.  38 C.F.R. § 3.160(d) (1998).

Regardless of VA regulations concerning effective dates of 
awards, and except as other wise provided, payment of 
monetary benefits based on original, reopened, or increased 
awards of compensation may not be made for any period prior 
to the first day of the calendar month following the month in 
which the award became effective.  38 C.F.R. § 3.31 (1998).

A written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a Notice of Disagreement.  While special wording 
is not required, the Notice of Disagreement must be in terms 
which can be reasonably construed as disagreement with that 
determination and a desire for appellate review.  38 C.F.R. 
§ 20.201 (1998)


Factual Background

Given the nature of the issues on appeal, and the expanse of 
evidence that often contains material germane to both issues, 
the Board will present the evidence, chronologically, in one 
body, to preserve continuity and for ease of review.  
Pertinent elements of evidence will then be discussed with 
review and analysis of each issue.

The veteran's original application for disability benefits 
was received in June 1988.  At that time he was claiming 
service connection for degenerative arthritis, beginning in 
1980.  A rating action in September 1988 granted service 
connection for degenerative joint disease of the lumbosacral 
spine.  He was so notified in October 1988.  Received on May 
30, 1989 was the veteran's request for an increased rating 
for his service-connected disability, and a compensable 
evaluation was assigned for the low back disability by rating 
decision dated in November 1989.  This evaluation was 
effective May 30, 1989.

Received on May 8, 1991, was the veteran's claim for 
increased rating, wherein he reported limited motion and 
mobility in the neck as well as the low back, with pain 
radiating down both legs to his heels.  

Received in May 1991 were copies of VA clinic records for the 
veteran from 1989 to April 1991.  A progress note dated 
February 16, 1990 noted that the veteran complained of a 
stiff neck, and examination showed nuchal muscle spasm in the 
dorsal neck, with tender points.  The pertinent assessment 
was neck spasm.  A March 22, 1990 record noted that neck 
flexion lacked 10 degrees, with full extension and rotation 
bilaterally, and bilateral lateral flexion was to 30 degrees.  

The veteran was provided VA examination in September 1991.  
He complained of neck stiffness and headaches, with his neck 
bothering him for 2 years.  Physical examination showed 
flexion of the cervical spine to be 50 percent of normal and 
extension to be 80 percent of normal.  X-ray studies of the 
cervical spine revealed degenerative changes at multiple 
levels with cervical spondylosis at C4-5, on the left.  There 
was also mild cervical torticollis, with convexity to the 
left.

A rating action in May 1992, in addition to other 
determinations, granted service connection for degenerative 
joint disease of the cervical spine with moderate limitation 
of motion, rated 20 percent, Diagnostic Codes (DC) 5003, 
5292, effective from February 16, 1990.  The veteran was 
notified of the grant, the rating and the effective date, by 
letter in June 1992.  At that time he was also informed of 
his appellate rights.  

In July 1992 the veteran corresponded with the RO, in regard 
to his dependents.  

Received on March 4, 1993 was the veteran's request for an 
increase in his service-connected ratings, with attached 
material documenting unemployment due to service-connected 
disability.  A July 29, 1988 letter from the United States 
Postal Service, addressed to the veteran, indicated that 
neck, back, hip and neuropathy problems were not compatible 
with positions with the Postal Service.  VA clinic records 
dated November 5, 1992, reveal that the veteran's complaints 
included constant heel and ankle stiffness as well as morning 
stiffness in the knees and hips.  He also described pain in 
the thoracic spine, right ribs and sternum.  There was 
reference to constant neck stiffness and pain.  Physical 
examination made no reference to the ankles or neck.  The 
assessment was ankylosing spondylitis.  

X-ray studies of the cervical spine dated March 31, 1993, 
revealed degenerative disc disease at C5-6, with osteophyte 
formation mildly impinging on the AP diameter of the spinal 
canal.

Received in April 1993 was a copy of a rheumatology report on 
the veteran, dated April 2, 1993.  There was a review of the 
veteran's arthritis problems, and it was noted that cervical 
spine X-rays had not changed that much between September 1991 
and March 1993.  There was a large osteophyte at the C3-4 
level, that may have fractured.  X-rays in March 1993 showed 
some changes in the medial malleolus area of both ankles 
consistent with degenerative changes.  Posterior headache 
originating in the cervical spine, as reported by the veteran 
was noted. 

Physical examination showed markedly reduced range of motion 
in the cervical spine in all directions.  Range of motion was 
"limited by about 60 degrees in flexion, rotation and 
lateral bending.  In extension, range of motion was limited 
by about 80 percent."  There was tenderness over both 
lateral ankles, but no definite inflammation, and they were 
otherwise unremarkable.  

Received May 25, 1993 from the veteran were copies of VA 
clinic records showing April 14, 1993, follow-up on arthritis 
of the knee and ankles.  It was recorded that X-rays were 
"all negative on joints (indecipherable word) knee and ankle 
(left."  An April 29, 1993, progress note, reported follow-
up on arthritis of the neck, ribs, ankles feet and hips.  
There were no recorded findings for the ankles or neck.  

A rating action in July 1993 increased the evaluation for the 
cervical spine from 20 percent to 30 percent, effective from 
April 2, 1993.  In that same determination service connection 
was granted for right and left ankle degenerative joint 
disease, secondary to osteoarthritis of the back, rated 10 
percent each, Diagnostic Codes 5003, 5284, from November 5, 
1992, the date of VA treatment showing symptomatology.

The veteran was informed of the above rating action in August 
1993, and the effective date of monthly rate increases, 
effective December 1, 1992, and May 1, 1993, were shown.  The 
veteran, in a certified statement dated in August 1993, 
reported that he disagreed with the effective date of 
December 12, 1992, asserting that it should be May 23, 1989.  

A rating action in November 1993 changed the effective date 
for the 30 percent evaluation for the cervical spine to March 
4, 1993.  

The veteran in a statement dated in November 1993, maintained 
that the effective date of rating should be May 23, 1989  

The veteran, in hearing testimony in March 1994, reported 
that the effective date for the 30 percent evaluation of the 
cervical spine should be February 23, 1990, based on X-ray 
studies of the cervical spine, Transcript (T.) pp. 7 and 9.  

Received in April 1994 were copies of records of private 
medical treatment for the veteran at Billings Clinic, 
variously dated in 1991 and 1992.  A November 8, 1991 record 
noted 50 percent reduction in flexion, rotation, and lateral 
bending of the neck, with 75 percent reduction in extension.  
His ankles were unremarkable.

Also received in April 1994 were copies of VA clinic records 
for the veteran from 1988 to 1994.  When seen in October 
1989, with a questionable history of ankylosing spondylitis, 
he complained of increased pain in the mid to upper back.  
Physical therapy notes, dated February 23, 1990 showed 
complaints of neck pain, with neck flexion, side flexion, and 
extension restricted due to arthritis.  On September 3, 1991 
he complained of back pain and reported that he could not 
move his neck much, and he hears it pop.  There were no 
clinical findings for the neck.  On August 12, 1992 he was 
seen for recheck of his neck.  It was noted that a bone scan 
was normal.  In February 1993 X-ray studies of joints, 
including the ankles, were taken.  On April 14, it was noted 
that X-rays showed a large osteophyte at C3-4, and the ankles 
were normal.

The veteran, in a statement received in June 1994, for the 
cervical spine, noted the May 23, 1989 date, with the 
notation "I am unable to locate reference material at this 
time."  He showed dates of treatment in February 1990, 
September and November 1991 and February 1992 and March 1993 
and provided a synopsis of findings for the cervical spine on 
those dates.  

The veteran, in the October 1997 remand, was informed of 
38 C.F.R. § 3.31, concerning the payment of compensation 
benefits.  


Effective Date, Cervical Spine, 30 percent

Service connection for disability of the cervical spine was 
granted by rating action in May 1992.  The veteran was 
informed of several determinations, including the rating and 
effective date of the award for the cervical spine, and of 
his appellate rights.  He did not submit a Notice of 
Disagreement (NOD) within the 1 year time limit, and that 
determination became final.  In effect, the effective date of 
February 1990 assigned for the 20 percent evaluation for the 
veteran's cervical spine disability in the final May 1992 
rating action becomes the baseline behind which the Board may 
not look for an earlier effective date for an increased 
rating, in the absence of clear and unmistakable error, which 
is a separate and distinct claim, not a part of this appeal.  

Received March 4, 1993 was the veteran's specific request for 
an increased rating for service connected disability.  At 
that time he did not express dissatisfaction or disagreement 
and a desire to contest the May 1992 adjudicative 
determination by the RO.  In effect, this was the veteran's 
claim for an increased rating for the cervical disability.  
The regulations provide, in increased rating claims, an 
opportunity for an effective date within 1 year preceding the 
date of the claim, if it is factually ascertainable that an 
increase in disability had occurred during that time.  
Otherwise the effective date is date of claim, or date an 
increase in disability was shown.

The question before the Board then is whether it is factually 
ascertainable that an increase in disability occurred 1 year 
prior to the date of receipt of the March 4, 1993 claim.  
Simply stated, the answer is no.  The Board concedes that 
there are medical records related to the veteran's neck, for 
the period between March 3, 1992, and March 4, 1993.  Even if 
the Board were to assume that his complaints of neck pain in 
November 1992 would warrant an evaluation for his service-
connected cervical spine disability, the 20 percent rating 
then in effect must be viewed as fully encompassing the 
subjective manifestations of pain given the absence of 
contemporaneous objective findings of any clinical 
abnormality.  In this regard, the Board emphasizes that when 
he was seen for re-evaluation of the neck in August 1992, a 
bone scan was normal.  In addition, the Board notes that when 
he complained of neck pain in November 1992, the physical 
examination did not include findings pertaining to the 
cervical spine.  Given the above fundamental facts, the 
benefit of the doubt doctrine is not for application because 
the overwhelming weight of the evidence is against the claim.  

As noted above, the veteran's claim for an increased rating 
for his cervical spine disability was received on March 4, 
1993.  While there is some indication of treatment for the 
cervical spine shortly after that date, there is no record of 
any treatment within the one year period prior to the date of 
his claim.  Accordingly, there is no basis on which an 
earlier effective date for the award of a 30 percent 
evaluation for degenerative joint disease of the cervical 
spine may be assigned.  


The Board notes, in regard to the effective date for payment 
compensation for the increased rating of the cervical spine, 
and the award of service connection for bilateral ankle 
disability with a compensable ratings, that the regulation 
does not permit payment prior to the first day of the month 
following the award, as explained in the October 1997 remand.  
See 38 C.F.R. § 3.31.


Effective Date, Arthritis of the Ankles

The RO construed the veteran's March 4, 1993 statement as an 
ancillary claim for service connection for degenerative 
arthritis of affected joints.  An attached VA clinic record 
dated November 5, 1992 noted complaints of heel and ankle 
stiffness and pain, with no objective findings.  X-ray 
studies in March 1993 showed degenerative changes in the 
ankles.  Physical examination in April 1993 showed only 
tenderness over the ankles, no other objective findings.  A 
rating action in July 1993 granted service connection for 
degenerative arthritis of each ankle.  Each ankle was 
evaluated as 10 percent disabling, from November 5, 1992.

The effective date of pension or compensation benefits, if 
otherwise in order, will be the date of receipt of a claim 
or the date when entitlement arose, whichever is the later.  
A report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits under an existing law or for benefits 
under a liberalizing law or VA issue, if the report relates 
to a disability which may establish entitlement.  38 C.F.R. 
§ 3.157(a).

Once a formal claim for pension or compensation has been 
allowed or a formal claim for compensation disallowed for 
the reason that the service-connected disability is not 
compensable in degree, receipt of one of the following will 
be accepted as an informal claim for increased benefits or 
an informal claim to reopen.  (1)  The date of outpatient or 
hospital examination or date of admission to a VA or 
uniformed services hospital will be accepted as the date of 
receipt of a claim.  The provisions of this paragraph apply 
only when such reports relate to examination or treatment of 
a disability for which service-connection has previously 
been established or when a claim specifying the benefit 
sought is received within one year from the date of such 
examination, treatment or hospital admission.  38 C.F.R. 
§ 3.157(b) (1998).

The most reasonable assumption for the March 4, 1993 
statement is that it is an original claim for service 
connection for degenerative arthritis of the ankles.  An 
original claim effective date is the date of claim or the 
date entitlement arose, whichever is the later.  In this 
instance, the grant of service connection was based on the 
finding of degenerative arthritis of the ankles.  
Degenerative arthritis must be confirmed by X-ray studies.  
38 C.F.R. § 4.7, DC 5003.  The first medical evidence of 
degenerative arthritis of the ankles are the X-ray studies in 
late March 1993.  X-ray studies of the ankles in February 
1993 were interpreted as normal.  Clearly, the November 1992 
VA outpatient report reflected that the veteran had 
complaints concerning his ankles.  While X-ray studies did 
not confirm the presence of arthritis until April 1993, the 
fact remains that the earlier treatment reports constituted 
an informal claim.  Thus, November 5, 1992 is the appropriate 
effective date for the award of the grant of service 
connection and a 10 percent evaluation for degenerative joint 
disease of each ankle.  

The issue is entitlement to an effective date prior to 
November 5, 1992, and the Board cannot find any evidence to 
support that claim, when in fact the date assigned by the RO 
is without medical documentation of arthritis of the ankles.  


ORDER

An effective date earlier than March 4, 1993, for award and 
payment of compensation benefits for degenerative arthritis 
of the cervical spine with psychological factors is denied.

An effective date earlier than November 5, 1992, for award 
and payment of compensation benefits for degenerative 
arthritis of the ankles is denied.





REMAND

With reference to the issues of increased rating for 
disabilities of the cervical and thoracic spine, the Court 
has held that where the evidence does not adequately evaluate 
the current state of the condition, the VA must provide a new 
examination.  Olsen v. Principi, 3 Vet. App. 480, 482 (1992) 
(citing Procelle v. Derwinski, 2 Vet. App. 629, 632 (1992)).  
As noted in the October 1997 remand, the Court has further 
held that when a diagnostic code provides for compensation 
based solely upon limitation of motion, that the provisions 
of 38 C.F.R. §§ 4.40 and 4.45 (1998) must also be considered, 
and that examinations upon which the rating decisions are 
based must adequately portray the extent of functional loss 
due to pain "on use or due to flare ups."  DeLuca v. Brown, 
8 Vet. App. 202 (1995).  In this instance a diagnostic code 
used for the cervical spine is based on limitation of motion, 
as is the code for the thoracic spine.  

While specifically requested in the October 1997 remand, the 
record does not show that consideration was given to the 
provisions of 38 C.F.R. §§ 4.40 and 4.45.  This failure to 
fully comply with the Board's instructions is unacceptable, 
as the Court recently held in Stegall v. West, 11 Vet. App. 
268 (1998) that:

"...a remand by this Court or by the Board confers 
on the veteran or other claimant, as a matter of 
law, the right to compliance with the remand 
orders.  We hold further that a remand by this 
court or the Board imposes upon the Secretary of 
[VA] a concomitant duty to ensure compliance with 
the terms of the remand....Finally, we hold also that 
where, as here, the remand orders of the Board or 
this court are not complied with, the Board itself 
errs in failing to ensure compliance....The Court 
takes this opportunity to remind the Secretary that 
the holdings of this decision are precedent to be 
followed in all cases presently in remand status."

Service connection was originally established for 
degenerative joint disease of the cervical spine.  The Board 
notes that the February 1995 rating action addressed the 
issue of service connection for an acquired psychiatric 
disorder, finding that recent examination showed 
psychological factors affecting physical disorder, and that 
the condition was attributable to service-connected 
disability.  The rating memorandum noted that the condition 
was productive of not more than a 10 percent evaluation, and 
that when organic and psychological diagnoses were present 
covering the organic and psychological aspects of a single 
disability entity, only one evaluation may be assigned, and 
the organic disability of the cervical spine presented the 
greater degree of disability.  For rating purposes the 
cervical spine disorder was addressed as degenerative joint 
disease of the cervical spine, with moderate limitation of 
motion and psychological factors affecting physical disorder, 
rated 30 percent, DC's 5003-5290.  The Board notes that the 
evaluation of the cervical spine in April 1998 did not 
include psychiatric evaluation to determine if the 
psychological aspect of the cervical disorder was the greater 
disability.  

Service connection was established originally for 
degenerative joint disease of the thoracic spine.  In the 
October 1997 remand it was pointed out that the veteran had 
frequently referred to rib cage restriction, which was 
addressed in a SSOC in December 1993, and clarification by 
the veteran was requested in regard to the issue certified 
for appeal (increased rating for thoracic spine disability) 
and whether there was a separate claim for respiratory 
impairment caused by rib cage restriction.  The veteran's 
response of February 27, 1998 was not a model of clarity.  
The best the Board can decipher is that the veteran believes 
that the degenerative arthritis of the thoracic spine caused 
additional "pain and disability" involving the rib cage.  
The veteran was informed in a letter dated March 26, 1998, 
that on orthopedic examination the examiner would be asked to 
specifically comment on the etiology of the rib-cage 
complaints, and that his claim was being treated as an 
increase for the thoracic spine "with/without rib-cage 
involvement."  The examiner, in April 1998 opined that the 
veteran's "chest wall symptoms are likely a result of some 
sort of spondyloarthopathy as well."  A rating action in 
October 1998 assigned a 10 percent evaluation for thoracic 
spine degenerative disc disease with chest wall symptoms, 
DC's 5003-5291.  A 10 percent evaluation is the maximum 
schedular rating assigned for severe or moderate limitation 
of motion of the thoracic spine under DC 5291.  The veteran 
does not have complete bony fixation (ankylosis) of the 
thoracic spine.

The thoracic spine issue presents difficult rating questions, 
such as whether the inclusion of "chest wall symptoms" with 
the thoracic spine disability represents additional 
disability, or is merely a descriptive phrase concerning 
symptoms.  The examiner in April 1998, on physical 
examination, specifically noted thoracic chest excursion of 1 
3/4 cm (centimeters), with good lung air flow.  It is not clear 
to the Board whether the veteran has additional chest wall 
disability that requires possible consideration as analogous 
to intervertebral disc syndrome, peripheral nerve disability, 
or under 38 C.F.R. § 4.97 (1998) restrictive lung disease, 
which includes kyphoscoliosis, a mechanical problem.  If 
rated as analogous to restrictive lung disease, pulmonary 
function studies are in order.  In passing, the Board notes 
that the examiner in April 1998 essentially diagnosed 
ankylosing spondylitis for the veteran, which is arthritis of 
the spine resembling rheumatoid arthritis, and as such the 
disease process of the spine could also be rated under DC 
5002 by analogy, for disability of the spine as a whole, 
rather than individual ratings for each section of the spine, 
which would be pyramiding under 38 C.F.R. § 4.14 (1998).  

It is with very great regret that the Board must find that 
the record remains inadequate to resolve the issues on 
appeal.  38 C.F.R. § 4.2 (1998).  This case is remanded for 
actions as follows:

1.  The veteran should be permitted to 
submit or identify any other evidence in 
support of his claim.  The RO, with the 
help of the veteran should secure all 
records of treatment, private or VA, for 
the veteran from January 1998 to the 
present.  

2.  Following the above, the RO should 
contact the physician who conducted the 
VA examination in April 1998, and request 
that he review any additional evidence 
added to the record and then provide 
clarification as to the degree of medical 
probability that the veteran's chest wall 
symptoms are representative of additional 
disability, such as restriction of chest 
wall excursion, beyond limitation of 
motion of the thoracic spine which is 
already rated.  If such an opinion can 
not be provided without resort to 
speculation, the examiner should so note. 
The complete rationale for all opinions 
expressed must be included.  If the same 
VA physician is not available, the RO is 
respectfully requested to secure an 
opinion on this question from a qualified 
physician, and that physician must be 
provided an opportunity to review the 
record in this case to form a background 
upon which to formulate such an opinion.

If it is determined that the veteran does 
have restricted chest-wall excursion, he 
should be provided examination and 
pulmonary function testing by an 
appropriate specialist to determine the 
nature and status of the disability.  If 
any additional pulmonary disease, not 
identified with the service-connected 
chest-wall disorder, is found the 
examiner should identify the disorder, 
and the manifestations associated 
therewith.

3.  The veteran should also be afforded 
examination by an appropriate VA 
specialist in order to determine the 
nature and extent of the cervical spine 
disability.  The examiner should record 
pertinent medical complaints, symptoms, 
and clinical findings, including 
specifically active and passive range of 
motion, and comment on the functional 
limitations, if any, caused by service-
connected disabilities in light of 
38 C.F.R. §§ 4.40 and 4.45.  It is 
requested that the examiner provide 
explicit responses to the following 
questions:

(a)  Does the cervical disability cause 
weakened movement, excess fatigability, 
and incoordination, and if so, can the 
examiner comment on the severity of these 
manifestations on the ability of the 
appellant to perform average employment 
in a civil occupation?  If the severity 
of these manifestations cannot be 
quantified, the examiners should so 
indicate.

(b) With respect to the subjective 
complaints of pain, the examiner is 
requested to specifically comment on 
whether pain is visibly manifested on 
movement of the joints, the presence and 
degree of, or absence of, muscle atrophy 
attributable to the service-connected 
disability, the presence or absence of 
changes in condition of the skin 
indicative of disuse due to the 
disability, or the presence or absence of 
any other objective manifestation that 
would demonstrate disuse of functional 
impairment due to pain attributable to 
the service-connected disability.

4.  Following completion of the 
foregoing, the veteran is to be 
scheduled for a comprehensive VA 
psychiatric examination.  All indicated 
tests, including appropriate 
psychological studies with applicable 
subscales, must be conducted.  The 
claims folder must be made available to 
and reviewed by the examiner prior to 
the requested study.  The examiner must 
assign a Global Assessment of 
Functioning (GAF) score consistent with 
the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (4d ed. rev., 1994), and 
explain what the assigned score 
represents. A complete rationale for any 
opinion expressed must be provided.  

5.  After the above, the RO should review 
the examination reports and assure that 
all requested information has been 
provided.  If not, the examinations 
should be returned as inadequate for 
rating purposes.  38 C.F.R. § 4.2 (1998).  
Thereafter, the case should be reviewed 
by the RO.  Consideration should be 
accorded to whether 38 C.F.R. §§ 4.40, 
4.45 apply, and if so, whether they 
provide a basis for any change in the 
award of compensation benefits.

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	James R. Siegel
	Acting Member, Board of Veterans' Appeals


 

